Dismissed and Opinion filed March 27, 2003








Dismissed and Opinion filed March 27, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00230-CR
____________
 
THOMAS
MICHAEL PUENTE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 180th District Court
Harris
County, Texas
Trial
Court Cause No. 926,526
 

 
M
E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea on January 22, 2003, to the
offense of driving while intoxicated.  In
accordance with the terms of a plea bargain agreement with the State, the trial
court sentenced appellant to six years= incarceration in the Texas
Department of Criminal Justice, Institutional Division.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Opinion
filed March 27, 2003.
Panel consists of Justices
Anderson, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).